NO. 12-10-00229-CR

                            IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
WILLIAM JAMES STEWART,
APPELLANT                                                  '    APPEAL FROM THE 294TH

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    VAN ZANDT COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant, William James Stewart, attempts to appeal from an order denying his
motion for appointment of counsel to assist him with his habeas corpus proceedings. As
a general rule, an appeal in a criminal case may be taken only from a judgment of
conviction. See Workman v. State, 170 Tex. Crim. 621, 622, 343 S.W.2d 446, 447 (Tex.
Crim. App.1961). However, there are certain narrow exceptions. Wright v. State, 969
S.W.2d 588, 589 (Tex. App.-Dallas 1998, no pet.) (listing exceptions). The order
Appellant complains of is not a judgment of conviction nor does it fall within any
exception to the general rule.1 Therefore, we have no jurisdiction over the appeal.
         On July 19, 2010, this court notified Appellant that the information received in
this appeal does not include a final judgment or other appealable order and therefore does
not show the jurisdiction of this court. See TEX. R. APP. P. 37.2. Appellant was further
notified that the appeal would be dismissed unless the information was amended on or
before August 18, 2010, to show the jurisdiction of this court. See TEX. R. APP. P. 44.3.
This deadline has now passed, and Appellant has neither shown the jurisdiction of this
court or otherwise responded to its July 19, 2010, notice. Accordingly, the appeal is
dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered August 25, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                          (DO NOT PUBLISH)

         1
         Moreover, this court has no jurisdiction in criminal law matters pertaining to habeas corpus
proceedings seeking relief from final felony convictions. See TEX. CODE CRIM. PROC. ANN. art. 11.07 § 3
(Vernon Supp. 2009).